Case 19-10872-KG Doc175 Filed 05/31/19 Page 1 of 18

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
FUSE, LLC, et al.,! Case No. 19-10872 (KG)
Debtors. (Jointly Administered)

Related to Docket Nos. 13, 14

 

DECLARATION OF MIGUEL ROGGERO IN SUPPORT OF APPROVAL
OF THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE
DEBTORS’ PREPACKAGED JOINT PLAN OF REORGANIZATION

I, Miguel Roggero, declare under penalty of perjury that, to the best of my
knowledge and belief and after reasonable inquiry, the following is true and correct:

1, I am the Chief Executive Officer of Fuse, LLC and its wholly owned
subsidiaries (the “Debtors”). I submit this declaration (the “Declaration”) in support of (a) the
Debtors’ Prepackaged Joint Plan of Reorganization dated April 18, 2019 and filed with the
Court on April 23, 2019 [Docket No. 13] (as it may be amended, modified, or supplemented
from time to time, the “Plan”)’ and (b) the Disclosure Statement for Debtors’ Prepackaged Joint
Plan of Reorganization dated April 18, 2019 and filed with the Court on April 23, 2019 [Docket
No. 14] (the “Disclosure Statement”).

2. I joined Fuse Media, Inc. in November 2006, and am responsible for the

Company’s day to day business operations. Prior to joining the Debtors, I founded a private

 

1 The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
Latino Events LLC (8204); Fuse Holdings LLC (5673); Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.

For the avoidance of doubt, Debtors Fuse Media, Inc. and Fuse Media, LLC are not proponents of the Plan and
the provisions of the Plan shall not extend to those entities.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.

DOCS_SF:101054.2 29402/002 1
Case 19-10872-KG Doc175_ Filed 05/31/19 Page 2 of 18

investment company that focused on middle market companies and multi-family real estate
properties from 2001 through 2006. I also served as a group executive with Reed Business
Information, a division of Reed Elsevier, where I led a portfolio of international publishing
businesses. During my tenure with Reed Business Information, I also served as Chief Operating
Officer for its eLogic, Inc. subsidiary, a cloud-based provider of real time information and
content management. I have also held executive positions at The Walt Disney Company, Pizza
Hut, and Paramount Pictures. I hold a Bachelor of Science in Business Administration from the
University of Southern California, and a Master of Business Administration from the University
of Pennsylvania.

3. Except as otherwise indicated, I have personal knowledge of the
information contained herein, either directly or through employees of the Debtors, or the
Debtors’ other advisors, and am competent to testify as to the matters set forth herein.
Specifically, I have been directly involved in the negotiation of the Plan and more generally in
the Debtors’ restructuring process, including financial planning and forecasting. I am authorized
to submit this declaration on behalf of the Debtors.

BACKGROUND

4, As I discussed in my Declaration of Miguel Roggero in Support of First
Day Motions (the “First Day Declaration”) [Docket No. 3], the Debtors filed these chapter 11
cases in order to preserve the value of the Debtors’ business and maintain continued operations

pending the Debtors’ implementation of a financial and operational restructuring. Given the

DOCS_SF:101054.2 29402/002 2
Case 19-10872-KG Doc175 Filed 05/31/19 Page 3 of 18

challenges from current market conditions and operating results, and the Debtors’ existing debt
load, the Debtors believe that the Plan represents the most favorable outcome for all constituents.

5. Under the Plan, the Senior Secured Notes will be exchanged for: (a)
Cash in the Debtors’ accounts, except for Cash needed in the Reorganized Debtors’ operations
as mutually agreed upon by the Debtors and the Supporting Noteholders, (b) the New Secured
Debt consisting of the $45 million term loan facility, (c) 100% of the New Membership
Interests of Reorganized Parent, and (d) 100% of the Litigation Trust Interests in the Fuse
Litigation Trust. Allowed Other Secured Debt Claims either will be reinstated or paid in full
under the Plan, or will receive the Collateral securing such claims.

6. Because the Debtors have pledged substantially all of their assets that
have any material value as Collateral to secure the Senior Secured Notes Claims and no
unencumbered assets in the Estates have any material value (taking into account the deficiency
claims arising under the Senior Secured Notes and the Administrative Expense Claims that the
Holders of the Senior Secured Notes are expected to assert for the diminution in the value of
their Collateral during the Chapter 11 Cases), the Holders of Class 4 General Unsecured
Claims will receive no distributions under the Plan.

7, Equity Interests in the Debtors will be extinguished. However, such
Equity Interests shall be reinstated upon the Effective Date and deemed issued to and held by
Reorganized Parent, directly or indirectly as applicable, as such Equity Interests were held
prior to the Effective Date (except for the Equity Interests of Fuse, LLC, which shall be held

directly by the Reorganized Parent).

DOCS_SF:101054.2 29402/002 3
Case 19-10872-KG Doc175 Filed 05/31/19 Page 4 of 18

8. The Plan enjoys unanimous support among the Debtors’ Impaired creditor
Class that was entitled to vote on the Plan (Class 3 Senior Secured Notes Claims). The Plan and
the transactions contemplated thereunder will strengthen the Debtors’ balance sheet, provide
liquidity support for the Debtors’ enterprise, and create a sustainable capital structure to ensure
the viability of the Debtors’ business.

9. I intend to continue in my current position as an officer of the Debtors
following the Effective Date. I, and certain other key employees, will executed new Key
Employee Retention Agreements with the Reorganized Parent substantially in the form enclosed
with the Plan Supplement.

10. The Debtors have exercised substantial efforts to provide broad-ranging
notice of the Plan and Disclosure Statement to all creditors, equity holders, and other parties in
interest. In assembling the list of creditors and equity holders for notice purposes, under my
direction, the Debtors and their advisors relied on the Debtors’ books and records, including
without limitation, the Debtors’ accounts payable and payroll systems and the official registers of
holders of the company’s debt and equity securities.

DISCLOSURE STATEMENT

11, I have reviewed the Disclosure Statement and related exhibits, which was
drafted under my direction and supervision. The Disclosure Statement, including related
exhibits, is accurate and correct to the best of my knowledge as of the date thereof. Based upon
my knowledge and belief, the Disclosure Statement contains “adequate information” of a kind

and in sufficient detail to enable holders of claims entitled to vote on the Plan to make an

DOCS_SF:101054.2 29402/002 4
Case 19-10872-KG Doc175 Filed 05/31/19 Page 5 of 18

informed judgment about whether to vote to accept or reject the Plan, as required by section
1125 of the Bankruptcy Code. Among other things, the Disclosure Statement describes the
current state of affairs of the Debtors’ business and their restructuring efforts, the events leading
up to these chapter 11 cases, a summary of the Plan and projected recoveries thereunder, a
liquidation analysis of the Debtors’ assets, a valuation estimate and financial projections for the
Reorganized Debtors, and certain risk factors and tax/securities implications associated with the
Plan.

THE PLAN SATISFIES ALL REQUIREMENTS FOR CONFIRMATION

A. The Plan Complies with the Applicable Provisions of the Bankruptcy
Code as Required by Section 1129a)(1) of the Bankruptcy Code

12. I believe, based on knowledge and advice, that the Plan complies with all
applicable provisions of the Bankruptcy Code as required by section 1129(a)(1) of the
Bankruptcy Code, including sections 1122 and 1123(a)(1) of the Bankruptcy Code.

a. The Plan Properly Classifies Claims and Equity Interests as
Required by Sections 1122 and 1123(a)(1) of the Bankruptcy
Code.

13. Article III of the Plan provides for the separate classification of Claims

and Interests as follows:

Class Claim
1 Other Priority Claims
Other Secured Debt Claims

 

2

3 Senior Secured Notes Claims
4 General Unsecured Claims

5 Equity Interests in Debtors

DOCS_SF:101054,2 29402/002 5
Case 19-10872-KG Doc175 Filed 05/31/19 Page 6 of 18

14. I believe that each Class of Claims or Equity Interests, and each instance
of separate classification of Claims or Equity Interests, was based on a valid business, factual,
and legal reason. Dissimilar Claims and Equity Interests are not classified together under the
Plan. Nor has classification been made for the purpose of gerrymandering votes.

15. The Plan’s classification arrangement loosely follows the Debtors’
prepetition capital structure. The Plan separately classifies Claims (rights to payment) from
Equity Interests (representing ownership in the enterprise). Secured Claims are classified
separately from unsecured Claims because the Debtors’ obligations with respect to the former
are secured by collateral. Based on the advice and guidance provided to me by the Debtors’
advisors, I believe that this classification of Claims and Equity Interests satisfies sections 1122

and 1123(a)(1) of the Bankruptcy Code.

b. The Plan Specifies Unimpaired and Impaired Classes and
Provides the Same Treatment to Each Holder in a Particular
Class as Required by Sections 1123(a)(2)-(4) of the Bankruptcy
Code.

16. Article III and various other provisions of the Plan provide for, among
other things, the following: (a) specified Classes of Unimpaired Claims and Equity Interests,
including Classes 1 and 2; (b) specified treatment of Classes of Impaired Claims and Equity
Interests, including with respect to Classes 3, 4 and 5; and (c) the same treatment for each
Allowed Claim or Equity Interest in a particular Class. As such, based on the advice and
guidance provided to me by the Debtors’ advisors, I believe that the Plan satisfies the

requirements of sections 1123(a)(2) through (a)(4) of the Bankruptcy Code.

DOCS_SF:101054.2 29402/002 6
Case 19-10872-KG Doc175_ Filed 05/31/19 Page 7 of 18

C. The Plan Provides for Adequate Means of Implementation as
Required by Section 1123(a)(5) of the Bankruptcy Code.

17. I believe that Article V and various other provisions of the Plan provide
adequate means for the Plan’s implementation by, among other things, providing for the
following: (a) vesting of assets in the Reorganized Debtors; (b) issuance of the New Secured
Debt; (c) issuance of the New Membership Interests of Reorganized Parent; (d) implementation
of the Key Employee Retention Agreements; (e) appointment of the New Board of Reorganized
Parent; and (f) cancellation of the existing Equity Interests in Debtors, except as set forth in the
Plan.

d. The Plan Prohibits the Issuance of Non-Voting Securities as
Required by Section 1123(a)(6) of the Bankruptcy Code.

18. Article V.J of the Plan will prohibit the issuance of non-voting equity

securities to the extent required by the Bankruptcy Code.

e€. The Plan Provides for the Selection of Directors and Officers
as Required by Sections 1123(a)(7) of the Bankruptcy Code.

19. I believe, based on knowledge and advice, that the provisions with respect
to the manner of selection of any officer, director, or trustee under the Plan, or successor thereof,
are consistent with the interests of creditors, equity security holders, and public policy. As such,
I believe that the Debtors have satisfied section 1123(a)(7) of the Bankruptcy Code.

f. The Plan Complies with the Discretionary Provisions of
Section 1123(b) of the Bankruptcy Code.

20. ‘It is my understanding that the Plan employs various provisions in
accordance with the discretionary authority of section 1123(b) of the Bankruptcy Code. For

example, Article III.F of the Plan leaves certain Classes of Claims and Equity Interests

DOCS_SF:101054.2 29402/002 7
Case 19-10872-KG Doc175 Filed 05/31/19 Page 8 of 18

Unimpaired, while others are Impaired. Specifically, Classes 1 and 2 are Unimpaired because
the Plan will not alter the legal, equitable, and contractual rights of the holders of Claims and
Equity Interests in those Classes. On the other hand, Classes 3, 4 and 5 are Impaired because the
Plan modifies the rights of the holders of Claims and Equity Interests within such Classes. The
Plan also provides a structure for Claim allowance and disallowance under Article VIII and
proposes appropriate treatment for executory contracts and unexpired leases under Article VII.

21. Further, pursuant to Article XI and XII, the Plan seeks to implement
certain release, exculpation, and injunction provisions. I believe that these provisions: (a) are
appropriate because they are integral to the success of the Plan and the transactions contemplated
by the Plan, as evidenced by the facts and circumstances of these cases; (b) are the product of
extensive good faith, arms’ length negotiations among the Debtors and their key constituents;
(c) are given for valuable consideration; (d) are fair and equitable and in the best interests of the
Debtors’ estates; and (e) do not release claims or liabilities arising from fraud, willful
misconduct, or gross negligence. Additionally, the Plan, including the release, exculpation, and
injunction provisions, has been unanimously accepted by Class 3 (Senior Secured Notes Claims),
which was the only Class entitled to vote on the Plan. See Declaration of David Hartie of
Kurtzman Carson Consultants, LLC Regarding the Mailing, Voting, and Tabulation of Ballots
Accepting and Rejecting the Debtors’ Prepackaged Joint Chapter 11 Plan of Reorganization
[Docket No. 133] (the “Voting Declaration”).

22. The parties providing and receiving releases pursuant to Article XI of the

Plan consist of, collectively, and in each case in its capacity as such: (a) the Debtors; (b) the

DOCS_SF:101054.2 29402/002 8
Case 19-10872-KG Doc175 Filed 05/31/19 Page 9 of 18

Debtors’ current and former directors and officers; (c) the Reorganized Debtors; (d) the Senior
Secured Notes Trustee; (e) the Supporting Noteholders; (f) the Holders of the Senior Secured
Notes Claims who vote in favor of the Plan; and (g) the Related Persons of each of (a) through
(f) of the foregoing (together, the “Released Parties’).

23. The releases given by the Debtors in Article XI.B (the “Debtor Release”)
ate essential to the Plan. The Debtor Release was the subject of negotiations with the Debtors’
key constituents and is given in exchange for significant value contributed by creditors in
furtherance of the global resolution embodied in, and the transactions contemplated under, the
Plan. The Released Parties were generally instrumental to the settlements and resolutions
incorporated into the Plan with the Supporting Noteholders and the Holders of Senior Secured
Notes Claims who have now unanimously voted in favor of the Plan. No other parties are
affected by the releases in the Plan because all other creditors are either Unimpaired under the
Plan, as in the case of Class 1 and Class 2, or receive no recovery under the Plan, as in the case
of Class 4 and Class 5. Further, the Debtors are not aware of the existence of any viable claims
being released and an identity of interest exists between the Debtors and the parties to be
released. Most of the Released Parties are stakeholders and critical participants in the Plan
process and share a common goal with the Debtors in seeing the Plan succeed, Like the Debtors,
these parties seek to confirm the Plan and implement the transactions contemplated thereunder.
As to the Debtors’ current and former directors and officers who are being released, there is an
identity of interest between the Debtors and these parties as they would have indemnity

obligations against the Debtors to the extent of any liability. All such indemnification

DOCS_SF:101054.2 29402/002 9

 
Case 19-10872-KG Doc175 Filed 05/31/19 Page 10 of 18

obligations are Reinstated under the Plan, at Article VI.F. Finally, the Debtor Release includes
the Senior Secured Notes Trustee, the Supporting Noteholders, and the Holders of the Senior
Secured Notes Claims who vote in favor of the Plan. Without the support of these parties, there
would be no Plan and no ability by the Debtors to successfully reorganize. As to the Debtors’
Related Persons, these parties have provided direct benefits to the Debtors’ estates by diligently
discharging their duties and contributing to the overall success of the Plan and these cases.
Further, the terms of the Plan, including the Debtor Release, were vigorously negotiated amongst
the Released Parties. The result is a compromise that reflects a true arm’s-length negotiation
process.

24. Similarly, I believe that the provisions for releases by holders of Claims
against the Released Parties in Article XII (the “Third Party Release”) are essential to the Plan.
All parties in interest benefit from the Restructuring Transactions contemplated by the Plan
which will greatly improve the Debtors’ liquidity profile and position them for future success.
The alternative is the potential for a value-destructive, fire-sale liquidation. Without the Third
Party Release, it is my understanding that the Supporting Noteholders would not have been
willing to agree to the transactions contemplated by the Plan. Holders of Senior Secured Notes
Claims were given the option to vote to reject the Plan and to opt-out of the Third Party Release.
None exercised that option. As such, the Third Party Release is consensual.

25, In addition, I believe that the exculpation provisions in Article XII.B. (the
“Exculpation”) are essential to the Plan. The Exculpation, as amended, covers: (a) the Debtors,

(b) the Reorganized Debtors, (c) and their Related Persons. The Exculpation was the product of

DOCS_SF:101054.2 29402/002 10
Case 19-10872-KG Doci175 Filed 05/31/19 Page 11 of 18

negotiations with the Debtors’ key constituents, and is integral to the restructuring encompassed
in the Plan. The Exculpation is necessary and appropriate to protect parties who made
substantial contributions in good faith to the Debtors’ bankruptcy cases and are relying upon the
protections afforded to them under the Exculpation. I believe, based on knowledge and advice,
that the protections afforded by the Exculpation are reasonable and appropriate.

26. Further, I believe the injunction provisions in Article XII.C. of the Plan
(the “Injunction”) are essential to the Plan because the Injunction enforces the discharge, the
Debtor Release, the Third Party Release, and the Exculpation, which are centrally important to
the Plan. The Injunction permanently enjoins all entities from commencing or maintaining an
action on account of any Claims or Equity Interests that are discharged, released, or subject to
exculpation pursuant to the Plan. To the extent that the Court finds that the Debtor Release, the
Third Party Release, and the Exculpation are appropriate, I believe that the Injunction also would

be appropriate for the same reasons.

g. The Principal Purpose of the Plan is Not the Avoidance of
Taxes, Thereby Satisfying Section 1129(d) of the Bankruptcy
Code.

27. It is my understanding that a Plan may not be confirmed if, upon request
by a governmental unit, the Court finds that the principal purpose of the plan is the avoidance of
taxes or the avoidance of the application of section 5 of the Securities Act of 1933. First, it is my
understanding that no governmental unit has made such request. And second, I believe the
principal purpose of the Plan is not for the avoidance of taxes or section 5 of the Securities Act

of 1933. As such, I believe the Plan satisfies section 1129(d) of the Bankruptcy Code.

DOCS_SF:101054.2 29402/002 11

 
Case 19-10872-KG Doc175 Filed 05/31/19 Page 12 of 18

B. The Debtors Have Complied with the Provisions of the Bankruptcy
Code, as Required under Section 1129(a)(2) of the Bankruptcy Code.

28. I believe, based on knowledge and advice, that the Debtors, as proponents
of the Plan, have complied with all applicable provisions of the Bankruptcy Code as required by
section 1129(a)(2) of the Bankruptcy Code, including sections 1125 and 1126(b) of the
Bankruptcy Code, for reasons similar to those provided above in section A above.

Cc, The Debtors Have Proposed the Plan in Good Faith in Compliance
with Section 1129(a)(3) of the Bankruptcy Code.

29. I believe that the Plan was proposed in good faith, with the legitimate and
honest purposes of reorganizing the Debtors’ capital structure and maximizing the value of each
of the Debtors’ Estates for the benefit of creditors and other stakeholders. As such, the Plan
satisfies the purposes of the Bankruptcy Code. The Plan is the product of arms’ length
negotiations among the Debtors, the Supporting Noteholders, and other stakeholders. The
acceptance of the Plan by the Impaired voting Class 3 Senior Secured Notes Claims evidences

this view.

D. The Plan Provides That the Debtors’ Payment of Professional Fees
and Expenses are Subject to Court Approval, as Required by
Section 1129(a)(4) of the Bankruptcy Code.

30. It is my understanding that professional fees are subject to Court approval
and the reasonableness requirements under sections 328 and/or 330 of the Bankruptcy Code, as

applicable.

DOCS_SF:101054.2 29402/002 12

 

 
Case 19-10872-KG Doc175 Filed 05/31/19 Page 13 of 18

E. The Debtors Have Disclosed All Necessary Information Regarding
Directors, Officers and Insiders in Compliance with
Section 1129(a)(5) of the Bankruptcy Code.

31. The Debtors have filed a Plan Supplement which, among other items,
sufficiently discloses the identity and compensation of the New Board of Reorganized Parent.
Further, as set forth in Article V.K. of the Plan, all current officers of the Debtors, including
myself, will remain in place from and after the Effective Date in our current positions as officers
of the Reorganized Debtors. I believe that such appointments are consistent with the interests of
creditors, equity holders, and public policy. As such, I believe that the Debtors have satisfied
section 1129(a)(5) of the Bankruptcy Code.

F. The Plan Does Not Require Governmental Regulatory
Approval Required by Section 1129(a)(6) of the Bankruptcy Code.

32. Ido not believe that any governmental regulatory approval of the Plan
with respect to any rate changes is required. Section 1129(a)(6) of the Bankruptcy Code is
therefore inapplicable.

G. The Plan is in the Best Interests of Creditors under
Section 1129(a)(7) of the Bankruptcy Code.

33. I understand that a plan must be in the best interest of creditors in order for
it to be confirmed. The liquidation analysis set forth as Exhibit C to the Disclosure Statement
shows that the Plan will provide at least as much recovery to creditors as would a chapter 7
liquidation. The liquidation analysis, prepared by the Debtors with the assistance of FTI
Consulting, Inc., estimates that creditors will realize approximately $16.9 million to $21.5
million in a chapter 7 liquidation, which translates into a recovery of 6% to 8% for Holders of

Senior Secured Notes Claims, and no recovery for Holders of General Unsecured Claims. By

DOCS_SF:101054.2 29402/002 13
Case 19-10872-KG Doc175 Filed 05/31/19 Page 14 of 18

contrast, under the Plan, Holders of Senior Secured Notes Claims are projected to realize a
materially higher recovery under the Plan. Further detail regarding the liquidation analysis is
provided in the Declaration of Asher Cohen of FTI Consulting, Inc., Support of Confirmation of
the Debtors’ Prepackaged Joint Plan of Reorganization. Accordingly, I believe that section
1129(a)(7) of the Bankruptcy Code is satisfied.

H. The Plan Provides for Appropriate Treatment of Claims
Under Section 1129(a)(9) of the Bankruptcy Code.

34. It is my understanding that the Plan, under Article IT., provides for
appropriate treatment of Administrative Expense Claims and Priority Tax Claims that is
consistent with the requirements of section 1129(a)(9) of the Bankruptcy Code, as those Claims
are not required to be designated as separate Classes pursuant to section 1123(a)(1) of the

Bankruptcy Code.

1 At Least One Impaired Class Has Voted to Accept the Plan,
Satisfying Section 1129(a)(10) of the Bankruptcy Code.

35, To confirm, the Plan must have at least one impaired class vote in favor,
determined without including any acceptances of the Plan by an insider. As set forth in the
Voting Declaration, Class 3 Senior Secured Notes Claims, which was the only voting Impaired
Class under the Plan, voted to accept the Plan. To my knowledge, no holder of a Class 3 Senior
Secured Notes Claim is an insider of the Debtors. I therefore believe that section 1129(a)(10) of

the Bankruptcy Code is satisfied.

DOCS_SF:101054.2 29402/002 14
Case 19-10872-KG Doc175 Filed 05/31/19 Page 15 of 18

J. The Plan is Feasible Under Section 1129(a)(11) of the Bankruptcy Code.

36. I believe that the Debtors will be able to satisfy the conditions precedent to
the Effective Date in Article X of the Plan. I further believe that the Debtors will have sufficient
financial resources to meet all of their obligations under the Plan, including post-Confirmation
and Effective Date obligations to pay for the costs of administering and fully consummating the
Plan, as evidenced by the financial projections attached as Exhibit D to the Disclosure Statement.
As such, I believe that section 1129(a)(11) of the Bankruptcy Code is satisfied.

K. The Plan Provides for the Payment of U.S. Trustee Fees
as Required under Section 1129(a)(12) of the Bankruptcy Code.

37. I understand that Article XV.B of the Plan provides for the payment of
U.S. Trustee fees on the Effective Date and thereafter the Reorganized Debtors will pay the
quarterly fees due to the U.S. Trustee until the entry of a final decree in these chapter 11 cases.
As such, I believe that section 1129(a)(12) of the Bankruptcy Code is satisfied.

L. The Plan Provides for the Continuation of Retiree Benefits, if any,
as Required under Section 1129(a)(13) of the Bankruptcy Code.

38.  Itis my understanding that, to the extent section 1129(a)(13) of the
Bankruptcy Code is applicable to the Debtors, the Reorganized Debtors will continue to pay, in
accordance with applicable law, any retiree benefits (as defined in section 1114 of the
Bankruptcy Code) for the period during which the Debtors have obligated themselves to provide

such benefits. Consequently, I believe section 1129(a)(13) of the Bankruptcy Code is satisfied.

DOCS_SF:101054.2 29402/002 15

 

 
Case 19-10872-KG Doc175 Filed 05/31/19 Page 16 of 18

M. Sections 1129(a)(14)-(16) of the Bankruptcy Code are Not Applicable.
39. I believe that sections 1129(a)(14), (15), and (16) of the Bankruptcy Code
are not applicable because the Debtors owe no domestic support obligations, are not individuals,

and are not nonprofit corporations,

N. The Plan is Fair and Equitable and Does Not Unfairly
Discriminate with Respect to the Deemed Rejecting Class of Equity Holders.

40. lL understand that to confirm a plan when impaired classes have rejected
the plan, with respect to each impaired class, the plan must be “fair and equitable” and not
discriminate unfairly. Here, there are two Impaired Classes that were deemed to reject the Plan:
Class 4 General Unsecured Claims and Class 5 Equity Interests in Debtors.

41. I believe that the Plan is fair and equitable and does not unfairly
discriminate. Holders of Class 3 Senior Secured Notes Claims are not receiving a full recovery
under the Plan. The Debtors estimate that the total enterprise value of the Reorganized Debtors
to be substantially greater than liquidation value, but substantially less than the face amount of
the Senior Secured Notes Claims. Hence, it is entirely fair and equitable and not unfairly
discriminatory for Holders of Class 4 General Unsecured Claims and Class 5 Equity Interests in
Debtors to receive no recovery under the Plan.

42. Assuch, I believe that the Plan satisfies the requirements of section

1129(b)(1) of the Bankruptcy Code.

DOCS_SF:101054.2 29402/002 16

 

 
Case 19-10872-KG Doc175 Filed 05/31/19 Page 17 of 18

THE PLAN SATISFIES SECTION 1123(d) OF THE BANKRUPTCY CODE

43, The Plan appropriately provides for the assumption and rejection of
executory contracts and unexpired leases. Under the Plan, the Debtors have chosen to reject all
executory contracts and unexpired leases except those that are specifically identified as assumed.

44, For assumed contracts, I understand that assumption may require the
payment of certain cure amounts and the Reorganized Debtors will do so.

GOOD CAUSE EXISTS TO WAIVE THE STAY OF THE CONFIRMATION ORDER

45. I understand that certain Bankruptcy Rules provide for the stay of an order
confirming a plan, but that such stay may be waived upon court order after a showing of good
cause.

46. I believe there is good cause for the proposed Confirmation Order to be
effective immediately upon its entry. Although the Debtors in consultation with the Supporting
Noteholders may decide that the Plan not go effective immediately, there is no reason for further
delay if the Debtors determine that declaring the effectiveness of the Plan should occur on an
earlier date. I believe that good cause exists to waive any stay imposed by the Bankruptcy Rules

so that the proposed Confirmation Order may be effective immediately upon its entry.

[Remainder of page intentionally left blank]

DOCS_SF:101054.2 29402/002 17
Case 19-10872-KG Doc175 Filed 05/31/19 Page 18 of 18

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Dated: May 31, 2019 LLEE, ‘Z)

Miguel Roggero —
